1
2
3
4
5
6
7
8
                      UNITED STATES DISTRICT COURT
9
                    CENTRAL DISTRICT OF CALIFORNIA
10
                           SOUTHERN DIVISION
11
12   UNILOC 2017 LLC,                CASE NO. 8:18-CV-02054-AG (JDEx)
13                                   FIRST AMENDED STIPULATED
              Plaintiff,
14       v.                          PROTECTIVE ORDER
15
     MICROSOFT CORPORATION,
16
              Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
1    1.    PURPOSES AND LIMITS OF THIS ORDER
2          Discovery in this action is likely to involve confidential, proprietary, or
3    private information requiring special protection from public disclosure and from
4    use for any purpose other than this litigation. Thus, the Court enters this Protective
5    Order. This Order does not confer blanket protections on all disclosures or
6    responses to discovery, and the protection it gives from public disclosure and use
7    extends only to the specific material entitled to confidential treatment under the
8    applicable legal principles. This Order does not automatically authorize the filing
9    under seal of material designated under this Order. Instead, the parties must comply
10   with L.R. 79-5.1 if they seek to file anything under seal. This Order does not
11   govern the use at trial of material designated under this Order.
12   2.    DESIGNATING PROTECTED MATERIAL
13         2.1 Over-Designation Prohibited. Any party or non-party who designates
14   information or items for protection under this Order as “PROTECTED DATA,”
15   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,”
16   or “HIGHLY CONFIDENTIAL – SOURCE CODE” (a “designator”) must only
17   designate specific material that qualifies under the appropriate standards. To the
18   extent practicable, only those parts of documents, items, or oral or written
19   communications that require protection shall be designated. Designations with a
20   higher confidentiality level when a lower level would suffice are prohibited. Mass,
21   indiscriminate, or routinized designations are prohibited. Unjustified designations
22   expose the designator to sanctions, including the Court’s striking all confidentiality
23   designations made by that designator. Designation under this Order is allowed only
24   if the designation is necessary to protect material that, if disclosed to persons not
25   authorized to view it, would cause competitive or other recognized harm. Material
26   may not be designated if it has been made public, or if designation is otherwise
27   unnecessary to protect a secrecy interest. If a designator learns that information or
28   items that it designated for protection do not qualify for protection at all or do not
                                                -1-
1    qualify for the level of protection initially asserted, that designator must promptly
2    notify all parties that it is withdrawing the mistaken designation.
3          2.2 Manner and Timing of Designations. Designation under this Order
4    requires the designator to affix the applicable legend (“PROTECTED DATA”,
5    “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,”
6    or “HIGHLY CONFIDENTIAL – SOURCE CODE”) to each page that contains
7    protected material. For testimony given in deposition or other proceeding, the
8    designator shall specify all protected testimony and the level of protection being
9    asserted. It may make that designation during the deposition or proceeding, or may
10   invoke, on the record or by written notice to all parties on or before the next
11   business day, a right to have up to 21 days from the deposition or proceeding to
12   make its designation.
13                2.2.1 A party or non-party that makes original documents or materials
14         available for inspection need not designate them for protection until after the
15         inspecting party has identified which material it would like copied and
16         produced. During the inspection and before the designation, all material shall
17         be treated as HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY.
18         After the inspecting party has identified the documents it wants copied and
19         produced, the producing party must designate the documents, or portions
20         thereof, that qualify for protection under this Order.
21                2.2.2 Parties shall give advance notice if they expect a deposition or
22         other proceeding to include designated material so that the other parties can
23         ensure that only authorized individuals are present at those proceedings when
24         such material is disclosed or used. The use of a document as an exhibit at a
25         deposition shall not in any way affect its designation. Transcripts containing
26         designated material shall have a legend on the title page noting the presence
27         of designated material, and the title page shall be followed by a list of all
28         pages (including line numbers as appropriate) that have been designated, and

                                                2--
1          the level of protection being asserted. The designator shall inform the court
2          reporter of these requirements. Any transcript that is prepared before the
3          expiration of the 21-day period for designation shall be treated during that
4          period as if it had been designated HIGHLY CONFIDENTIAL –
5          ATTORNEY EYES ONLY unless otherwise agreed. After the expiration of
6          the 21-day period, the transcript shall be treated only as actually designated.
7          2.3    Inadvertent Failures to Designate. An inadvertent failure to
8    designate does not, standing alone, waive protection under this Order. Upon timely
9    assertion or correction of a designation, all recipients must make reasonable efforts
10   to ensure that the material is treated according to this Order.
11   3.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
12         All challenges to confidentiality designations shall proceed under L.R. 37-1
13   through L.R. 37-4.
14   4.    ACCESS TO DESIGNATED MATERIAL
15         4.1    Basic Principles. A receiving party may use designated material only
16   for this litigation. Designated material may be disclosed only to the categories of
17   persons and under the conditions described in this Order. Designated material must
18   be stored and maintained by a receiving party at a location in the United States and
19   in a secure manner that ensures that access is limited to the persons authorized
20   under this Order. Designated material must not be transported by any recipient to
21   any location outside the United States.
22         4.2    Disclosure of CONFIDENTIAL Material Without Further
23   Approval. Unless otherwise ordered by the Court or permitted in writing by the
24   designator, a receiving party may disclose any material designated
25   CONFIDENTIAL only to citizens or permanent residents of the United States that
26   are one of the following:
27                4.2.1 The receiving party’s outside counsel of record in this action
28         and employees of outside counsel of record to whom disclosure is reasonably

                                                3--
1          necessary;
2                 4.2.2 Three (3) officers, directors, and employees of the receiving
3          party to whom disclosure is reasonably necessary, and who have signed the
4          Agreement to Be Bound (Exhibit A);
5                 4.2.3 Experts retained by the receiving party’s outside counsel of
6          record to whom disclosure is reasonably necessary, and who have signed the
7          Agreement to Be Bound (Exhibit A);
8                 4.2.4 The Court and its personnel;
9                 4.2.5 Outside court reporters and their staff, professional jury or trial
10         consultants (as well as independent mock jurors during the course of a mock
11         jury exercise), and professional vendors to whom disclosure is reasonably
12         necessary, and who have signed the Agreement to Be Bound (Exhibit A);
13                4.2.6 During their depositions, witnesses in the action to whom
14         disclosure is reasonably necessary and who have signed the Agreement to Be
15         Bound (Exhibit A); and
16                4.2.7 The author or recipient of a document containing the material, or
17         a custodian or other person who otherwise possessed or knew the
18         information.
19         4.3    Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES
20   ONLY and HIGHLY CONFIDENTIAL – SOURCE CODE Material Without
21   Further Approval. Unless permitted in writing by the designator, a receiving party
22   may disclose material designated HIGHLY CONFIDENTIAL – ATTORNEY
23   EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE without further
24   approval only to citizens or permanent residents of the United States that are one of
25   the following:
26                4.3.1 The receiving party’s outside counsel of record in this action
27         and employees of outside counsel of record to whom it is reasonably
28         necessary to disclose the information;

                                                4--
1                4.3.2 The Court and its personnel;
2                4.3.3 Outside court reporters and their staff, professional jury or trial
3          consultants (as well as independent mock jurors during the course of a mock
4          jury exercise), and professional vendors to whom disclosure is reasonably
5          necessary, and who have signed the Agreement to Be Bound (Exhibit A); and
6                4.3.4 The author or recipient of a document containing the material, or
7          a custodian or other person who otherwise possessed or knew the
8          information.
9          4.4   Procedures for Approving or Objecting to Disclosure of HIGHLY
10   CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
11   CONFIDENTIAL – SOURCE CODE Material to In-House Counsel or
12   Experts. Unless agreed to in writing by the designator:
13               4.4.2 A party seeking to disclose to an expert retained by outside
14         counsel of record any information or item that has been designated HIGHLY
15         CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
16         CONFIDENTIAL – SOURCE CODE must first make a written request to
17         the designator that (1) identifies the general categories of HIGHLY
18         CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
19         CONFIDENTIAL – SOURCE CODE information that the receiving party
20         seeks permission to disclose to the expert, (2) sets forth the full name of the
21         expert and the city and state of his or her primary residence, (3) attaches a
22         copy of the expert’s current resume, (4) identifies the expert’s current
23         employer(s), (5) identifies each person or entity from whom the expert has
24         received compensation or funding for work in his or her areas of expertise
25         (including in connection with litigation) in the past five years, (6) identifies
26         (by name and number of the case, filing date, and location of court) any
27         litigation where the expert has offered expert testimony, including by
28         declaration, report, or testimony at deposition or trial, in the past five years;

                                                5--
1          and (7) identifies the general subject matter of all unpublished patent
2          applications naming that individual as an inventor. If the expert believes any
3          of this information at (4) - (7) is subject to a confidentiality obligation to a
4          third party, then the expert should provide whatever information the expert
5          believes can be disclosed without violating any confidentiality agreements,
6          and the party seeking to disclose the information to the expert shall be
7          available to meet and confer with the designator regarding any such
8          confidentiality obligations.
9                 4.4.3 A party that makes a request and provides the information
10         specified in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to
11         the identified in-house counsel or expert unless, within seven days of
12         delivering the request, the party receives a written objection from the
13         designator providing detailed grounds for the objection.
14                4.4.4 All challenges to objections from the designator shall proceed
15         under L.R. 37-1 through L.R. 37-4.
16   5.    SOURCE CODE
17         5.1 Designation of Source Code. If production of source code is necessary,
18   a party may designate it as HIGHLY CONFIDENTIAL – SOURCE CODE if it is,
19   or includes, confidential, proprietary, or trade secret source code.
20         5.2 Location and Supervision of Inspection. Any HIGHLY
21   CONFIDENTIAL – SOURCE CODE produced in discovery shall be made
22   available for inspection, in a format allowing it to be reasonably reviewed and
23   searched, during normal business hours or at other mutually agreeable times, at an
24   office of the designating party’s counsel or another mutually agreeable location.
25   Once a designating party makes available its Source Code, the inspecting party
26   shall provide notice of its intent to review that Source Code at least seven (7)
27   business days in advance of the initial inspection, and three (3) business days in
28   advance of any subsequent inspection. The source code shall be made available for

                                                6--
1    inspection on a secured, “stand-alone” computer (a computer that is not linked to
2    any network, including a local area network “LAN”, an intranet, or the Internet) in
3    a secured room, and the inspecting party shall not copy, remove, or otherwise
4    transfer any portion of the source code onto any recordable media or recordable
5    device. No recordable media, recordable devices, computers, cell phones, or other
6    electronic devices may be brought into the secured room, but handwritten notes
7    may be taken in the secured room, so long as those handwritten notes do not copy
8    verbatim any lines of the Source Code. The designator may visually monitor the
9    activities of the inspecting party’s representatives during any source code review,
10   but only to ensure that there is no unauthorized recording, copying, or transmission
11   of the source code. The inspecting party shall make reasonable efforts to restrict its
12   requests for such access to the stand-alone computer(s) to normal business hours,
13   which for purposes of this paragraph shall be 9:00 a.m. through 6:00 p.m. local
14   time. All persons who will review source code on behalf of a receiving party,
15   including members of the receiving party’s law firm, shall be identified in writing
16   to the producing party at least 48 hours in advance of the first time that such person
17   reviews such source code. Such identification shall be in addition to any other
18   disclosure required under this Order.
19         5.3 Paper Copies of Source Code Excerpts. The inspecting party may
20   request paper copies of limited portions of source code not to exceed 250 pages for
21   any one accused product, and with no contiguous block greater than 35 pages, that
22   are reasonably necessary for the preparation of court filings, pleadings, expert
23   reports, other papers, or for deposition or trial. The receiving party may request to
24   print additional pages beyond the aforementioned limits; the parties will meet and
25   confer in good faith within three (3) business days regarding such a request, and
26   such a request will not be unreasonably denied. If the producing party does not
27   agree to the request of the receiving party, the producing party will not object to the
28   receiving party’s request for expedited briefing regarding the producing party’s

                                                7--
1    denial of the request. The designator shall provide all such source code in paper
2    form, including Bates numbers and the label “HIGHLY CONFIDENTIAL –
3    SOURCE CODE.” The inspecting party shall maintain a log of all paper copies of
4    the source code including the names of the custodian(s) or location(s) where the
5    paper copies are store when not in use. No more than a total of (5) individuals
6    identified by the receiving party shall have access to the printed portions of source
7    code (except insofar as such code appears in any court filing or expert report). The
8    inspecting party shall provide a copy of this log to the producing party within seven
9    (7) days of any request by the producing party.
10         5.4 Access Record. The inspecting party shall maintain a record of any
11   individual who has inspected any portion of the source code in electronic or paper
12   form, and shall maintain all paper copies of any printed portions of the source code
13   in a secured, locked area. The inspecting party shall not convert any of the
14   information contained in the paper copies into any electronic format other than for
15   the preparation of a pleading, exhibit, expert report, discovery document, deposition
16   transcript, or other Court document. Any paper copies used during a deposition
17   shall be retrieved at the end of each day and must not be left with a court reporter or
18   any other unauthorized individual.
19         5.5 Transfer of Source Code. The producing party will make printed paper
20   copies of its source code available for pick-up via secure and reliable hand carry at
21   the location where the source code was inspected. After taking possession of the
22   paper copies of source code, the receiving party can only transport the paper copies
23   of source code via secure and reliable hand carry, except that the receiving party
24   may transmit paper copies of the source code to other individuals at the receiving
25   party via Federal Express only if necessary and only if 1) the paper copies of the
26   source code are transported overnight on a day when it is certain that an individual
27   of the receiving party will be at the receiving address to receive the package at the
28   time of delivery; 2) signature is required for receipt of the package; 3) the tracking

                                                8--
1    number is provided to the producing party, 4) the receiving party confirms arrival
2    of the package and its contents upon receipt, and 5) the producing party is notified
3    if the package does not arrive as expected and scheduled. Paper copies of source
4    code transmitted in a single package should never exceed 35 pages, and source code
5    paper copies may not be transported or transmitted electronically over a network of
6    any kind or the Internet at any time.
7    6.    HANDLING OF PROTECTED DATA
8          6.1 Protected Data. “Protected Data”: refers to any information that a party
9    or non-party reasonably believes to be subject to federal, state or foreign Data
10   Protection Laws or other privacy obligations. Protected Data constitutes highly
11   sensitive materials requiring special protection. Examples of such Data Protection
12   Laws include, without limitation, The Gramm-Leach-Biley Act, 15 U.S.C. § 6801
13   et seq. (financial information); The Health Insurance Portability and Accountability
14   Act (“HIPAA”) and the regulations thereunder, 45 CFR Part 160 and Subparts A
15   and E of Part 164 (medical information); Regulation (EU) 2016/679 Of the
16   European Parliament and of the Council of 27 April 2016 on the Protection of
17   Natural Persons with Regard to the Processing of Personal Data and on the Free
18   Movement of Such Data, also known as the General Data Protection Regulation
19   (“GDPR”).
20         6.2 Disclosure of Protected Data. Unless otherwise ordered by the court or
21   permitted in writing by the designating party, a receiving party may disclose any
22   information or item designated “PROTECTED DATA” only to certain groups of
23   individuals that can receive HIGHLY CONFIDENTIAL – ATTORNEY EYES
24   ONLY materials, as indicated in Section 4.3 herein.
25         6.3 The parties agree that productions of Protected Data Information may
26   require additional safeguards pursuant to Federal, State or foreign statutes,
27   regulations or privacy obligations and will meet and confer to implement these
28   safeguards if and when needed.

                                               9--
1    7.    PROSECUTION BAR
2          Absent written consent from the designator, any individual who receives
3    access to HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
4    CONFIDENTIAL – SOURCE CODE information shall not be involved in the
5    prosecution of patents or patent applications concerning the field of the invention of
6    the patents-in-suit for the receiving party or its acquirer, successor, predecessor, or
7    other affiliate during the pendency of this action and for one year after its
8    conclusion, including any appeals. “Prosecution” means drafting, amending,
9    advising on the content of, or otherwise affecting the scope or content of patent
10   claims or specifications. These prohibitions shall not preclude counsel from
11   participating in reexamination or inter partes review proceedings to challenge or
12   defend the validity of any patent, but counsel may not participate in the formulation
13   or drafting of amended claims in any such proceedings.
14   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
            PRODUCED IN OTHER LITIGATION
15
           8.1 Subpoenas and Court Orders. This Order in no way excuses non-
16
     compliance with a lawful subpoena or court order. The purpose of the duties
17
     described in this section is to alert the interested parties to the existence of this
18
     Order and to give the designator an opportunity to protect its confidentiality
19
     interests in the court where the subpoena or order issued.
20
           8.2 Notification Requirement. If a party is served with a subpoena or a
21
     court order issued in other litigation that compels disclosure of any information or
22
     items designated in this action as PROTECTED DATA, CONFIDENTIAL,
23
     HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY, or HIGHLY
24
     CONFIDENTIAL – SOURCE CODE, that party must:
25
                  8.2.1 Promptly notify the designator in writing. Such notification shall
26
           include a copy of the subpoena or court order;
27
                  8.2.2 Promptly notify in writing the party who caused the subpoena or
28

                                                 10--
1          order to issue in the other litigation that some or all of the material covered
2          by the subpoena or order is subject to this Order. Such notification shall
3          include a copy of this Order; and
4                 8.2.3 Cooperate with all reasonable procedures sought by the
5          designator whose material may be affected.
6          8.3 Wait For Resolution of Protective Order. If the designator timely
7    seeks a protective order, the party served with the subpoena or court order shall not
8    produce any information designated in this action as PROTECTED DATA,
9    CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or
10   HIGHLY CONFIDENTIAL – SOURCE CODE before a determination by the court
11   where the subpoena or order issued, unless the party has obtained the designator’s
12   permission. The designator shall bear the burden and expense of seeking protection
13   of its confidential material in that court.
14   9.    UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
15         If a receiving party learns that, by inadvertence or otherwise, it has disclosed
16   designated material to any person or in any circumstance not authorized under this
17   Order, it must immediately (1) notify in writing the designator of the unauthorized
18   disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
19   designated material, (3) inform the person or persons to whom unauthorized
20   disclosures were made of all the terms of this Order, and (4) use reasonable efforts
21   to have such person or persons execute the Agreement to Be Bound (Exhibit A).
22   10.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23         PROTECTED MATERIAL
24         Nothing in this Order shall require the production of documents, information

25   or other material that a Party contends is protected from disclosure by the attorney-

26   client privilege, the work product doctrine, or other privilege, doctrine or immunity.

27   When a producing party gives notice that certain inadvertently produced material is

28   subject to a claim of privilege or other protection, the obligations of the receiving

                                                   11--
1    parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
2    provision is not intended to modify whatever procedure may be established in an e-
3    discovery order that provides for production without prior privilege review pursuant
4    to Federal Rule of Evidence 502(d) and (e).
5    11.   FILING UNDER SEAL
6          Without written permission from the designator or a Court order, a party may
7    not file in the public record in this action any designated material. A party seeking
8    to file under seal any designated material must comply with L.R. 79-5.1. Filings
9    may be made under seal only pursuant to a court order authorizing the sealing of the
10   specific material at issue. The fact that a document has been designated under this
11   Order is insufficient to justify filing under seal. Instead, parties must explain the
12   basis for confidentiality of each document sought to be filed under seal. Because a
13   party other than the designator will often be seeking to file designated material,
14   cooperation between the parties in preparing, and in reducing the number and extent
15   of, requests for under seal filing is essential. If a receiving party’s request to file
16   designated material under seal pursuant to L.R. 79-5.1 is denied by the Court, then
17   the receiving party may file the material in the public record unless (1) the
18   designator seeks reconsideration within four days of the denial, or (2) as otherwise
19   instructed by the Court.
20   12.   FINAL DISPOSITION
21         Within 30 days after the final disposition of this action, each party shall
22   return all designated material to the designator or destroy such material, including
23   all copies, abstracts, compilations, summaries, and any other format reproducing or
24   capturing any designated material. The receiving party must submit a written
25   certification to the designator by the 30-day deadline that (1) identifies (by
26   category, where appropriate) all the designated material that was returned or
27   destroyed, and (2) affirms that the receiving party has not retained any copies,
28   abstracts, compilations, summaries, or any other format reproducing or capturing

                                                 12--
1    any of the designated material. This provision shall not prevent outside counsel
2    from retaining an archival copy of all pleadings, motion papers, trial, deposition,
3    and hearing transcripts, legal memoranda, correspondence, deposition and trial
4    exhibits, expert reports, undisclosed attorney work product, and undisclosed
5    consultant and expert work product, even if such materials contain designated
6    material. Any such archival copies remain subject to this Order.
7    Dated: February 5, 2019                      /s/ M. Elizabeth Day
8                                                 Attorneys for Plaintiff
9    Dated: February 5, 2019                      /s/ Aamir Kazi
10                                                Aamir Kazi
11                                                Attorneys for Defendant

12
13   IT IS SO ORDERED.

14
15   DATED: February 05, 2019

16                                          __________________________________
                                            JOHN D. EARLY
17                                          United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                               13--
1                                         EXHIBIT A
2                              AGREEMENT TO BE BOUND
3          I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Protective Order that was issued
6    by the United States District Court for the Central District of California in Uniloc
7    2017 LLC v. Microsoft Corporation, Case No. 8:18-cv-02054-AG-JDE, on
8    February 5, 2019. I agree to comply with and to be bound by all the terms of this
9    Protective Order, and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment for contempt. I solemnly promise that I will
11   not disclose in any manner any information or item that is subject to this Protective
12   Order to any person or entity except in strict compliance with this Order.
13         I further agree to submit to the jurisdiction of the United States District Court
14   for the Central District of California for the purpose of enforcing this Order, even if
15   such enforcement proceedings occur after termination of this action.
16         I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and
18   telephone number] as my California agent for service of process in connection with
19   this action or any proceedings related to enforcement of this Order.
20   Date: ___________________________
21   City and State where sworn and signed: _________________________________
22
23   Printed name: ____________________
24                    [printed name]
25   Signature: _______________________
26                    [signature]
27
28

                                               14--
